DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §119(e) is acknowledged:
This application, filed on 10-April-2021, claims priority from provisional application # US 63/008,869, filed on 13-April-2020.
This application is therefore accorded a prima facie effective filing date of 13-April-2020 for all subject matter disclosed in the provisional application.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 16-February-2022 (4 references) has been considered by the Examiner and made of record in the application file.

Claim Objections
Objection is made to claim 1 because of the following informalities:  
Claim 1 recites in part (line 10): “generating an alert….”, which should be: “generate an alert”.  
 Appropriate correction is required.



Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 USC §103 as unpatentable over Hartog (United States Patent # US 5,146,521), in view of Selker et al. (United States Patent Application Publication # US 2012/0078534 A1) hereinafter Selker.
Consider claim 1:  A distributed fiber optic sensing (DFOS) system for smart refrigeration, Hartog discloses an optical fiber communication network which may comprise a fiber optical distributed temperature sensor (DTS 2) [Title; Abstract; Col. 6, 3-28; claims 1-3]; said system comprising: 
a refrigeration system including a length of optical sensing fiber disposed therein; wherein the sensing fiber is run through each chilled and frozen food cabinet in an exemplary store [Col. 6, 23-28]; and
a distributed optical fiber sensing interrogator in optical communication with the length of optical sensing fiber disposed within the refrigeration system; a distributed sensor instrument (31) in communication with the [sensing] fiber (3) via a wavelength division multiplex unit (21) or a fiber switch (22) [Fig. 3-4; Col. 6, 28-41];
the interrogator configured to 
determine via DFOS distributed temperature sensing (DTS), a temperature at one or more points along the length of the optical fiber; the fiber optic distributed sensor measuring temperature and or/ pressure, strain, electric or magnetic field [Col. 6, 3-17, 20-26; claim 4]; and 
generating an alert when a determined temperature exceeds a pre-determined threshold.
Hartog does not explicitly describe the distributed sensing instrument as (or comprising) an interrogator, and does not disclose generation of an alert based on a threshold temperature determination. These were well known, however, in analogous prior art, and for example:
Selker discloses the use of an optical fiber sensor for distributed monitoring of machinery [Title; Abstract; Fig. 1; Para. 0002, 0012] and particularly: (a) that the device that includes a light source and processed the return signals performs an interrogation function [Para. 0028] and (b) embodiment in which a determination is made whether a temperature which exceeds a threshold, and that the results may be used to control indicator lights and audible alarms [Fig. 2; Para. 0017-0018, 0020, 0038; claim 16].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that: (a) a control unit for a distributed fiber optic sensor comprise and perform as an interrogator, providing a light source, and processing the returning light signal, and (b) measure temperature distributed along the fiber, compare measurements with one or more thresholds, and control indicators or alarms based on results, as taught by Selker and applied to a controller of an optical fiber communication and sensing network as taught by Hartog, where: (a) devices which transmit a first signal and interpret a return/response signal, are often known as “interrogators”, (b) in order that a malfunction in a refrigeration unit may be brought to a user’s attention, in order to prevent food spoilage for example.
Consider claim 2 and as applied to claim 1:  The system of claim 1 further comprising: 
one or more additional refrigeration systems, each including a respective length of optical sensing fiber, each of the one or more additional refrigeration systems in optical communication with one another and the interrogator in a daisy- chain, series configuration.
Hartog discloses use of a single optical fiber, up to 2km long, through a plurality of rooms or a plurality of chilled and/or frozen food cabinets in a large food store, thus describing a daisy-chain deployment [Col. 6; 18-28].
Consider claim 3 and as applied to claim 2:  The system of claim 2 further comprising: 
an artificial intelligence, machine-learning based intelligent analyzer for determining any necessity for alert generation.
Selker discloses that analysis techniques and algorithms may include pattern-recognition, regression analysis and/or neural networks, where neural networks and well-known adaptive (machine learning) structures for artificial intelligence based analysis [Para. 0017].

Claim 4 is rejected under 35 USC §103 as unpatentable over Hartog (United States Patent # US 5,146,521), and Selker et al. (United States Patent Application Publication # US 2012/0078534 A1) hereinafter Selker, in view of Fleisch et al. (United States Patent Application Publication # US 2007/0069867 A1), hereinafter Fleisch.
Consider claim 4 and as applied to claim 3:  The system of claim 3 wherein one or more of the optical sensing fibers disposed in one or more of the refrigeration systems is located along a shelf of the refrigeration system and provides via distributed strain sensing (DSS) an indication of shelf deflection and load.
Hartog discloses the use of a sensing fiber run through one or more refrigeration systems, and where the fiber sensor may measure pressure or strain [Col. 3; 1-4; claim 4].
Selker discloses that an optical fiber may be used to monitor multiple parameters such as temperature, vibration and strain [Para. 0025].
Neither specifically discloses the fiber disposed along a shelf.  This was known in analogous prior art, however, and for example:
Fleisch discloses a stocking for items stored on shelves [Title; Abstract; Fig. 1a, b, 2; Para. 0002, 0024-0026], and particular embodiments in which multiple weight (pressure/strain) sensors may arrayed in a line across a shelf [Fig. 1b; 6; Para. 0070, 0075].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to dispose a line of sensors along a shelf on which goods are placed, as taught by Fleisch, and applied to an optical fiber communication and sensing network as taught by Hartog and as modified by Selker, in order that the presence of goods stored in a refrigeration unit (and removal or stocking thereof) may be monitored.

Claims 5 and 6 are rejected under 35 USC §103 as unpatentable over Hartog (United States Patent # US 5,146,521), Selker et al. (United States Patent Application Publication # US 2012/0078534 A1) hereinafter Selker, and Fleisch et al. (United States Patent Application Publication # US 2007/0069867 A1), hereinafter Fleisch, and further in view of Mason (United States Patent Application Publication # US 2016/0300422 A1).
Consider claim 5 and as applied to claim 4:  The system of claim 4 wherein one or more of the optical sensing fibers disposed in one or more of the refrigeration systems is located along a cabinet bottom of the refrigeration system and provides via distributed vibration sensing (DVS) an indication of vibrations occurring within the refrigeration system.
Hartog discloses the use of a sensing fiber run through one or more refrigeration systems, and where the fiber sensor may measure pressure or strain [Col. 3; 1-4; claim 4].
Selker discloses that an optical fiber may be used to monitor multiple parameters such as temperature, vibration and strain.
Hartog, Selker and Fleisch, however, do not specifically disclose the fiber disposed along a bottom of a refrigerated unit.  This was known in analogous prior art, and for example:
Mason discloses construction of a vending machine, which may be refrigerated [Title; Abstract; Fig. 1-2; Para. 0018], and particularly that a vibration sensor (70) may be attached to the bottom of a plate (54) to detect falling items [Para. 0022-0023].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for a vibration sensor to be placed on a panel in the lower portion of a refrigerated storage and dispensing unit in which goods are placed, as taught by Mason, and applied to an optical fiber communication and sensing network as taught by Hartog and as modified by Selker and Fleisch, in order that items which fall to the bottom may be detected, and also to monitor the proper functioning of bearings and belts associated with a refrigeration compressor [Selker: Para. 0025] and which may be located on the bottom of the vending machine cabinet.
Consider claim 6 and as applied to claim 5:  The system of claim 5 wherein the alert generated is one associated with refrigeration system temperature, refrigeration system contents load, refrigeration system status, or external building environmental conditions.
Selker discloses monitoring and alarms based on refrigeration system temperature (with respect to a threshold) [Fig. 2; Para. 0017-0018, 0020, 0038; claim 16], and also monitoring of vibration and/or temperature with respect to bearing and motors (refrigeration system status) [Para. 0025].

Claims 7-9 are rejected under 35 USC §103 as unpatentable over Hartog (United States Patent # US 5,146,521), Selker et al. (United States Patent Application Publication # US 2012/0078534 A1) hereinafter Selker, Fleisch et al. (United States Patent Application Publication # US 2007/0069867 A1), hereinafter Fleisch, and Mason (United States Patent Application Publication # US 2016/0300422 A1), and further in view of Farhadiroushan et al. (United States Patent Application Publication # US 2014/0036957 A1), hereinafter Farhadiroushan.
Consider claim 7 and as applied to claim 6:  The system of claim 6 wherein the refrigeration systems are optically connected to one another by optical patch cables.
Hartog discloses a that the distributed fiber optic sensor may be a continuous fiber up to 2km long and pass through a plurality of rooms or refrigerated cabinets (i.e. daisy chained) [Col. 6; 18-28] but does not disclose individual segment connected by interconnecting (or patch) cables.  This was known in analogous prior art, however, and for example:
Farhadiroushan disclose fiber optic monitoring installations and methods [Title; Abstract; Fig. 2; Para. 0001, 0013], and particularly that the fiber optic distributed sensor may be constructed from a plurality of 21 foot long sections via an interconnecting cable (34) [Fig. 3; Para. 0069-0072, (particularly 0070)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention construct a fiber-optic distributed sensor of a particular desired length and configuration by joining a plurality of standard length fiber-optic portions, using interconnecting (patch) cables, as taught by Farhadiroushan and applied to an optical fiber communication and sensing network as taught by Hartog and as modified by Selker, Fleisch and Mason, in order that a customized length and configuration sensor be constructed from standard length pre-manufactured sections, to allow simpler installation, and to allow faulty or damaged portions to be easily replaced.
Consider claim 8 and as applied to claim 7:  The system of claim 7 wherein the DVS vibrations are indicative of a refrigeration compressor failure.
Hartog discloses the use of a sensing fiber run through one or more refrigeration systems, and where the fiber sensor may measure pressure or strain [Col. 3; 1-4; claim 4].
Selker discloses that an optical fiber may be used to monitor multiple parameters such as temperature, vibration and strain, and particularly the temperature and vibration associated with motors and bearings [Para.0025], and where motors and bearings are known components of typical fans and compressors used in refrigeration systems.
Consider claim 9 and as applied to claim 7:  The system of claim 7 wherein the DVS vibrations are indicative of a refrigeration fan failure.
Selker discloses that an optical fiber may be used to monitor multiple parameters such as temperature, vibration and strain, and particularly the temperature and vibration associated with motors and bearings [Para.0025], and where motors and bearings are known components of typical fans and compressors used in refrigeration systems.

Allowable Subject Matter
Objection is made to claim 10 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kleinerman (U.S. Patent # US 5,963,680 A) disclosing a fiber optic refrigerator.
Jones et al. (U.S. Patent Application Publication # US 2017/0300847 A1) disclosing systems and methods for thermal monitoring in a retail facility.
Hadley (U.S. Patent Application Publication # US 2017/0146423 A1) disclosing the detection of leaks from a pipeline using a distributed temperature sensor.
Barfoot et al. (U.S. Patent Application Publication # US 2012/0250722 A1) disclosing a calibrated fire detection cable.
Osenberg et al. (U.S. Patent Application Publication # US 2011/0292377 A1) disclosing a fiber optic measuring apparatus.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684